J-S32022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TRACEY OSBORNE,                                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

WESLEY OSBORNE,

                         Appellant                  No. 1774 WDA 2014


                Appeal from the Order Entered October 1, 2014
              In the Court of Common Pleas of Lawrence County
               Domestic Relations at No(s): 11099 of 2010, C.A.

TRACEY OSBORNE,                                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

WESLEY OSBORNE,

                         Appellee                   No. 1812 WDA 2014


                Appeal from the Order Entered October 1, 2014
              In the Court of Common Pleas of Lawrence County
               Domestic Relations at No(s): 11099 of 2010, C.A.

BEFORE: SHOGAN, OLSON AND MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                              FILED JUNE 24, 2015

      Wesley Osborne (“Husband”) appeals and Tracey Osborne (“Wife”)

cross-appeals from the October 1, 2014 final decree of equitable distribution,

and award of alimony, in this divorce action. Upon review, we affirm.

      The trial court briefly summarized the facts and procedural history of

this case as follows:
J-S32022-15


        [Husband and Wife] were married on August 30, 1986 and
        separated on July 8, 2010. Wife is currently 50 years old.
        During the course of the parties’ marriage, Wife worked as a
        Radiograph Technician, and Wife financially contributed to
        the parties’ marriage. Wife continues to maintain full-time
        employment as a Radiograph Technician.           Husband is
        currently 49 years old.     Husband initially worked at a
        landscaping company and served as the primary wage
        earner. During the marriage, Husband expanded his level
        of education at Penn State University and established
        several businesses relating to lawn service and contracting
        and wildlife control.

        The parties own substantial marital assets, which are
        subject to equitable distribution. Their assets include fifteen
        pieces of real property valued at $1,184,000.00.            The
        parties additionally owned personal property, vehicles and
        proceeds from an oil and gas lease. The marital debt equals
        approximately $415,597.16.        Following several days of
        equitable distribution hearings, the Master entered a report
        and recommended order dividing the marital estate.
        Pursuant to the Master’s recommendations, Wife was
        awarded specific pieces of real property, a lump sum
        equitable distribution award, counsel fees and spousal
        support.

Trial Court Opinion, 10/1/2014, at 1-2.

      Wife filed a divorce complaint on July 20, 2010. On August 2, 2010,

the trial court entered an order temporarily enjoining the parties from taking

or disposing of items of marital property. Thereafter, Robert J. DiBuono,

Esquire was appointed as Master.      The Master held equitable distribution

hearings and issued a report and recommendation on May 12, 2014. As the

factual recitation states, among other things, the Master’s recommendation

awarded 11 of the couple’s 15 properties to Husband and four to Wife. On

May 29, 2014, Husband filed exceptions to the Master’s report. Wife filed a

petition for special relief and contempt on June 23, 2014. In that petition,

                                     -2-
J-S32022-15



Wife claimed that, after the Master issued his report, Husband removed

items of joint personal property from the parties’ Tionesta camp. The trial

court entered an order stating it would consider Wife’s petition at a

scheduled hearing on Husband’s exceptions.

       Following several days of hearings, the trial court entered a final

decree of equitable distribution and award of alimony on October 1, 2014.

In its final decree, the trial court granted one of Husband’s exceptions.

Whereas the Master’s report recommended that the parties take equal 50%

shares in the oil and gas leases on the parties’ fifteen properties, the trial

court determined each oil and gas lease should be awarded to the individual

who acquired title to the real property to which each lease was attached.

Thus, the trial court concluded that Husband retained the gas and oil leases

on 11 of the 15 properties; Wife retained the leases on her four properties.

The trial court also upheld the Master’s award of counsel fees to Wife.

Additionally, the trial court denied relief on Wife’s petition for special relief

and contempt, concluding that she failed to present sufficient evidence to

sustain a finding of contempt. The parties timely appealed.1
____________________________________________


1
  Husband filed a notice of appeal on October 27, 2014. On October 31,
2014, Wife filed a notice of cross-appeal pursuant to Pa.R.A.P. 903(b). On
October 27, 2014, the trial court ordered Husband to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
On November 3, 2014, the trial court ordered Wife to file a Rule 1925(b)
concise statement. The trial court entered an order on November 14, 2014,
relying upon its earlier opinion filed on October 1, 2014 as justification for its
prior determination.



                                           -3-
J-S32022-15



     On appeal, Husband raises the following issues for our review:

       1. Whether [the] trial court erred in finding that the Master
          appropriately assigned the real property.

       2. Whether [the] trial court erred in finding that the
          Master’s awarding of all personal property located at 294
          Bedford Road property to Wife was reasonable.

       3. Whether [the] trial court erred in finding that the record
          supports the Master’s findings regarding Wife’s income
          and expenses.

       4. Whether [the] trial court erred in finding that the record
          supports the Master’s findings in applying the statutory
          factors as to alimony and awarding Wife alimony.

       5. Whether [the] trial court erred in finding that the record
          supports the Master’s findings in requiring Husband to
          pay Wife’s counsel fees in the amount to $5,100.00.

       6. Whether [the] trial court erred in finding that the record
          supports the Master’s findings in releasing funds [for
          property tax liability] from the escrow account [holding
          bonus proceeds from the parties’ gas and oil lease].

       7. Whether [the] trial court erred in finding that the record
          supports the Master’s [determination that Wife’s
          appraisers were credible].

       8. Whether [the] trial court erred in finding [the Master’s
          error in misidentifying real property was harmless].

       9. Whether [the] trial court erred in finding that the record
          supports the Master’s findings in awarding Wife more
          than fifty percent (50%) of the marital estate and that
          the exception is moot and in finding that the record
          supports the Master’s findings of fact and conclusions in
          his analysis of the statutory factors set forth in Section
          3502(a) of the Divorce Code.




                                   -4-
J-S32022-15


        10. Whether [the] trial court erred in finding that the record
           supports the Master’s findings in awarding Wife the
           Harley Davidson Sportster.

        11. Whether [the] trial court erred in finding that the record
           supports the Master’s findings regarding the 1971
           Oldsmobile 442.

        12. Whether [the] trial court erred in finding that the record
           supports the Master’s findings in the calculation of the
           net value of the marital estate, including failure to award
           Husband credit for payments made on the marital
           liability, inaccurately valuing the real property,
           attributing tax liability of [an] oil and gas lease solely to
           Husband, and attributing further oil and gas royalties.
           Therefore, further error was committed in awarding Wife
           a lump sum payment of $66,000.00.

        13. Whether [the] trial court erred in denying [Husband’s]
           exceptions[].

Husband’s Brief at 8-9 (some capitalization and suggested answers omitted;

issues numbered).

      Initially, we note that Husband has failed to set forth each of the

questions presented with corresponding arguments in contravention of our

rules of appellate procedure. See Pa.R.A.P. 2119 (“The argument shall be

divided into as many parts as there are questions to be argued.”). Instead,

Husband abandons his ninth and eleventh claims set forth above and lumps

the remainder of his issues into one argument section. Moreover, Husband’s

last two issues as presented are cumulative, generally challenging the

equitable distribution scheme as a whole and the trial court’s failure to grant

his exceptions in their entirety.   We could consider all of Husband’s issues

waived for failing to develop properly in corresponding argument sections of



                                     -5-
J-S32022-15



his appellate brief. See Lackner v. Glosser, 892 A.2d 21, 29 (Pa. Super.

2006).     Husband abandoned his ninth and eleventh issues and he has

waived them.     Id.    However, we will examine those issues that Husband

developed in his brief.

      Husband’s first contention encompasses his first, second, seventh and

eighth issues as set forth above. Husband argues that the trial court erred

by awarding certain property to Wife because it “significantly impaired [his]

ability in [to maintain] his businesses.”        Husband’s Brief at 15.       Husband

challenges the Master’s determination of property values and challenges the

weight   given   to    the   parties’   expert   testimony,   pointing   to    alleged

inaccuracies in Wife’s expert appraisals. Id. at 16-17.         Husband suggests

that the trial court should have “ordered equitable distribution payments by

Husband to Wife over a period of years” and awarded him “more of the real

property[,]” allowing him to “best determine which properties, if needed,

could be liquidated to comply with an order for equitable distribution over

time.” Id. at 17.

      This Court previously determined:

         A trial court has broad discretion when fashioning an award
         of equitable distribution. Our standard of review when
         assessing the propriety of an order effectuating the
         equitable distribution of marital property is whether the trial
         court abused its discretion by a misapplication of the law or
         failure to follow proper legal procedure. We do not lightly
         find an abuse of discretion, which requires a showing of
         clear and convincing evidence. This Court will not find an
         abuse of discretion unless the law has been overridden or
         misapplied or the judgment exercised was manifestly


                                         -6-
J-S32022-15


        unreasonable, or the result of partiality, prejudice, bias, or
        ill will, as shown by the evidence in the certified record. In
        determining the propriety of an equitable distribution
        award, courts must consider the distribution scheme as a
        whole. We measure the circumstances of the case against
        the objective of effectuating economic justice between the
        parties and achieving a just determination of their property
        rights.

        Moreover, it is within the province of the trial court to weigh
        the evidence and decide credibility and this Court will not
        reverse those determinations so long as they are supported
        by the evidence. We are also aware that a master's report
        and recommendation, although only advisory, is to be given
        the fullest consideration, particularly on the question of
        credibility of witnesses, because the master has the
        opportunity to observe and assess the behavior and
        demeanor of the parties.


Childress v. Bogosian, 12 A.3d 448, 455-456 (Pa. Super. 2011) (citations,

quotations, and brackets omitted).      “[E]quitable distribution does not mean

that assets will be divided equally.”    Taper v. Taper, 939 A.2d 969, 974

(Pa. Super. 2007).

     Here, regarding the division of the real property, the trial court noted:

        The Master’s Report and Recommendation indicated that the
        Master heavily considered Husband’s business and how a
        division of property would affect Husband’s ability to
        maintain his business. The Master specifically stated, “[a]n
        additional consideration i[s] that Husband should retain
        more of the real property so he [can] continue operating the
        business.” The Master’s Report goes on to analyze how a
        property award in Husband’s favor would impact Wife’s
        interest in the marital property. Therefore, Husband’s first
        argument that the Master’s analysis fails to consider
        Husband’s reliance on the property in continuing his
        business is unsupported by the record.




                                     -7-
J-S32022-15


        Husband further argues that his business will financially
        suffer if he does not receive the “bulk” of the marital
        property.     Husband specifically takes exception to Wife
        being awarded the property located at 294 Bedford Road,
        which Husband refers to as Osborne Farm. At the time of
        argument on Husband’s exceptions, Husband asserted that
        this piece of property is vital for his landscaping business. A
        review of the transcripts from the equitable distribution
        proceedings, however, indicates Husband associated some
        level of necessity with each piece of property and the future
        success of his businesses. The 294 Bedford Road property
        contains a residence, which Husband characterized as a
        rental property. For this reason, the Master determined
        that it would be appropriate for Wife to receive this property
        to live in or rent and otherwise generate additional income.

        In a case like this, where the majority of the marital estate
        is invested in real property, it is disingenuous for either
        party to expect an award of the entire marital estate when
        there are insufficient liquid assets to compensate the other
        spouse for their investment into the marriage. Husband
        and Wife purchased the marital property over time as
        Husband’s businesses developed. Wife’s work outside and
        inside the home substantially contributed to Husband’s
        ability to successfully develop his businesses. Therefore,
        the [trial c]ourt finds no error in the assignment of real
        property in the instant case.

Trial Court Opinion, 10/1/2014, at 5-7 (record citations omitted).

      Upon review, we agree. Both the Master and the trial court recognized

that the marital estate in this case consists largely of “fifteen pieces of real

property valued at $1,184.000.00” and the “marital debt is comprised of

several mortgages, and personal and business loans […] equal[ing]

approximately $415,597.16.”      Id. at 2.    Because there were few liquid

assets in this matter, it would have been inequitable to have given all of the

property to one party. In effectuating economic justice between the parties,

we discern no error in distributing the real property as the Master did.

                                     -8-
J-S32022-15



Moreover, we note that Husband retained the marital residence and the

Master accounted for that fact by awarding Wife real property where she

could either live or generate additional rental income in order to obtain a

residence. We discern no error.

         Next, Husband argues that the Master’s alimony award to Wife was

punitive because the record reflects that Wife is able to sustain herself

through employment and she has minimal expenses.             Id. at 20.   This

argument fairly encompasses issues three and four as set forth in Husband’s

brief.

         “Our standard of review over an alimony award is an abuse of

discretion.”   Gates v. Gates, 933 A.2d 102, 106 (Pa. Super. 2007).       We

previously have explained that

           the purpose of alimony is not to reward one party and to
           punish the other, but rather to ensure that the reasonable
           needs of the person who is unable to support himself or
           herself through appropriate employment, are met. Alimony
           is based upon reasonable needs in accordance with the
           lifestyle and standard of living established by the parties
           during the marriage, as well as the payor's ability to pay.
           Moreover, alimony following a divorce is a secondary
           remedy and is available only where economic justice and
           the reasonable needs of the parties cannot be achieved by
           way of an equitable distribution award and development of
           an appropriate employable skill.

           In determining whether alimony is necessary, and in
           determining the nature, amount, duration and manner of
           payment of alimony, the court must consider numerous
           factors including the parties' earnings and earning
           capacities, income sources, mental and physical conditions,
           contributions to the earning power of the other, educations,


                                      -9-
J-S32022-15


        standard of living during the marriage, the contribution of a
        spouse as homemaker and the duration of the marriage.

Gates, 933 A.2d at 106, citing 23 Pa.C.S.A. § 3701 (quotations and original

emphasis omitted).

     On this issue, the trial court concluded:

        [T]he Master carefully evaluated each of the seventeen
        factors [under 23 Pa.C.S.A. § 3701] in determining whether
        Wife was entitled to an award of alimony. The Master
        properly concluded that any marital misconduct displayed
        by Wife was a result of Wife attempting to maintain a
        financial status quo at the marital residence. Furthermore,
        the parties were married for a considerable period of time,
        and Wife’s employment outside of the home enabled
        Husband to pursue his career goals. The Master additionally
        acknowledges that Husband’s earning capacity was superior
        to Wife’s, and that Wife’s basic needs could not be sustained
        via her equitable distribution award because there is a de
        minimus liquid estate available to the parties. For these
        reasons, the Master concluded that an award of alimony in
        the amount of $500.00 would be appropriate and the [trial
        c]ourt agrees with the Master’s conclusion.

Trial Court Opinion, 10/1/2014, at 13.

     Upon review, we agree.       The Master carefully weighed all of the

statutory factors under Section 3701 in awarding alimony in this case. We

further note that the Master tailored the alimony award to cover an eight-

year period. Master’s Report, 5/12/2014, at 63. The Master concluded that

there was a $600.00 disparity between Husband and Wife’s monthly net

income. Id. at 57. The Master also noted that Husband retained all of the

parties’ businesses (and most of the equipment associated with them) and

those businesses generated over $300,000.00 per year in gross profits. Id.

Whereas, the Master recognized that “[a]lthough Wife has a post-secondary

                                    - 10 -
J-S32022-15



school degree, she will remain employed in her field and cannot reasonably

expect to experience a substantial increase in salary.” Id. at 65. Finally,

the Master stated that the marriage lasted 24 years and ended because

“Husband was unfaithful to Wife.”      Id. Here, the Master determined that

alimony was necessary because Wife was without adequate liquid assets

following the equitable distribution of the parties’ substantial real estate

holdings.    We discern no abuse of discretion by the trial court in upholding

the alimony award.

        Corresponding with issue five above, Husband contends that the trial

court erred in requiring Husband to pay $5,100.00 for Wife’s counsel fees,

considering she “received an advanced distribution of $15,000.00” from the

marital assets and “also received approximately $21,000.00 from the signing

of gas leases[.]”    Husband’s Brief at 21.   Husband claims the trial court

compounded the error by failing to consider that Wife’s expert, her

appraiser, prolonged proceedings due to his unavailability. Id.

        The following principles apply to our review of the award of counsel

fees:
          We will reverse a determination of counsel fees and costs
          only for an abuse of discretion. The purpose of an award of
          counsel fees is to promote fair administration of justice by
          enabling the dependent spouse to maintain or defend the
          divorce action without being placed at a financial
          disadvantage; the parties must be on par with one another.

          Counsel fees are awarded based on the facts of each case
          after a review of all the relevant factors. These factors
          include the payor's ability to pay, the requesting party's



                                     - 11 -
J-S32022-15


        financial resources, the value of the services rendered, and
        the property received in equitable distribution.

        Counsel fees are awarded only upon a showing of need. In
        most cases, each party's financial considerations will
        ultimately dictate whether an award of counsel fees is
        appropriate. Also pertinent to our review is that, in
        determining whether the court has abused its discretion, we
        do not usurp the court's duty as fact finder.

Busse v. Busse, 921 A.2d 1248, 1258 (Pa. Super. 2007) (internal citations

omitted).

      As previously discussed, the Master and the trial court carefully

examined the parties’ financial situations following equitable distribution

hearings and determined that Wife was at an economic disadvantage. The

Master issued his report and recommendation in May 2014 and, at that time,

Wife had incurred well over $20,000.00 in legal fees, obtained property

appraisals totaling $4,325.00, and had expended additional unknown sums

to   procure   expert   testimony.   Master’s   Report,   5/12/2014,   at   66.

Accordingly, the Master concluded, “[t]he costs associated with this

equitable distribution matter were extensive, as numerous appraisals of

property were conducted, issues were litigated and six equitable distribution

hearings were conducted.       Wife was unable to timely pay her living

expenses, let alone fees related to the divorce action.”    Id. at 67. Based

upon our standard of review, we discern no abuse of discretion in awarding

Wife counsel fees.

      Next, in relation to Husband’s tenth issue on appeal, Husband avers

that the trial court erred in concluding the record supported the Master’s


                                     - 12 -
J-S32022-15



award of a Harley Davidson Sportster motorcycle to Wife, because “Wife

offered no testimony that she rode or used the motorcycle or that it was an

asset that she predominantly wanted to retain.” Husband’s Brief, at 22. As

Husband     acknowledges,    “the   motorcycle   was     purchased     during   the

marriage.” Id. Husband, however, makes no argument that the trial court

failed to consider this asset in conjunction with the distribution scheme as a

whole. We note that the Master also recommended that Husband retain a

Harley Davidson Softail, 1993 Ford kit, 1971 Oldsmobile 442, and 2005 Ford

F-150, as well as the marital net value of three other automobiles. Master’s

Report, 5/12/2014, at 54.     We remind Husband that the goal of equitable

distribution is to effectuate economic justice between the parties, not to

assign individual assets based upon use or need.         Here, the Master heard

expert appraisal testimony, assigned values for the parties’ personal

property,   and   divided   the   property    among    the   parties   accordingly.

Accordingly, we discern no abuse of discretion in awarding Wife the Harley

Davidson Sportster motorcycle.

      Finally, in conjunction with his sixth issue as presented, Husband

argues he “should have been awarded with a credit for Wife’s portion of the

tax liability for [] gas lease bonus money.”      Husband’s Brief at 23.        He

asserts that he claimed gas lease bonus money on his 2012 tax returns, the

assets placed him in a higher tax bracket, and he had to request money be

released from escrow to satisfy the tax liability. Id.




                                     - 13 -
J-S32022-15



      Here, the trial court recognized that the tax liability on funds received

from a gas lease bonus was paid from an escrow account prior to equitable

distribution, so the money came directly from the marital estate.        More

specifically, the trial court determined:

        Prior to the equitable distribution proceedings, the parties
        received the sum of $72,930.00 as a sign-on bonus under
        an oil and gas lease. The $72,930.00 was then placed in
        escrow with Husband’s counsel. Each party received a
        $15,000.00 advance from these sums.          Wife used her
        advance for payment of counsel fees.               Husband
        subsequently received $21,733.14 from these sums, which
        Husband applied towards the tax liability incurred from the
        original $72,930.00. A portion of the tax liability was
        penalties and interest (approximately $5,000.00) caused by
        Husband’s failure to pay the tax. Thus, balance on the
        escrow funds equaled $21,196.86 at the time of equitable
        distribution.

        Husband contends that the Master assigned the total tax
        liability to Husband, but Husband’s contention is erroneous.
        The money used by Husband to pay the tax liability was an
        additional withdrawal from the marital portion of money.
        Therefore, the tax liability was paid equally by Husband and
        Wife.

Trial Court Opinion, 10/1/2014, at 15.

      We agree. Husband is mistaken that he was solely liable for the tax

liability on the parties’ gas lease bonus. Upon review, the taxes were paid

from escrow prior to equitable distribution and were, therefore, paid through

the marital estate. Husband is not entitled to relief. For all of the foregoing

reasons, Husband’s issues on appeal are without merit.

      In her cross-appeal, Wife raises the following issues for our review:




                                     - 14 -
J-S32022-15


        I.    Whether the court abused its discretion or made an
              error of law, in failing to reserve to each party one-
              half of the oil, mineral, and gas rights in property that
              was acquired during the marriage and subject to
              jointly executed leases for the oil, mineral, and gas
              rights where the Superior [Court] has made a
              determination that said rights are significant and
              determinable as property of parties subject to an
              equitable distribution action?

        II.   Whether the court abused its discretion or made an
              error of law, where it failed to hold [Husband] in
              contempt of its prior order compelling him to return
              marital property to the parties[’] Tionesta camp
              property that had been awarded to [Wife] in divorce,
              and further, failed to clearly state that [Husband]
              continued to be responsible to return said items of
              marital property which he had admitted that he
              removed from the camp, under testimony before the
              court?

Wife’s Brief, at 8 (complete capitalization and suggested answers omitted).

      In her first issue, Wife claims that the trial court

        granted [H]usband’s exception no. 12, overturning the
        proposed order of the Master, recommending that each
        party retain equal rights to oil, gas, and mineral [reserves],
        in all real property acquired during the marriage. Instead,
        the trial court ordered to the contrary that the oil, gas, and
        mineral rights, would run only with the title owner of the
        land.    In doing so, [W]ife was divested of significant
        property rights, as the oil, gas, and mineral rights, in that
        [H]usband was awarded eleven (11) of the parties[’] fifteen
        (15) pieces of real property, with the trial court’s order then
        excluding her from her share of property rights to the
        distribution to the oil, gas, and mineral rights in the pieces
        of real estate awarded to [H]usband.

Id. at 13.

      Generally, “[i]n order to preserve an issue for appeal, a party must

make an exception to the Hearing Officer's report.”      Hayward v. Hayward,


                                      - 15 -
J-S32022-15



868 A.2d 554, 561 (Pa. Super. 2005), citing Pa.R.C.P. 1920.55-2(b).

Otherwise, the issue is waived. Id. Here, Wife never filed exceptions to the

Master’s report.      However, the trial court granted one of Husband’s

exceptions and Wife challenged that determination at her first available

opportunity, in her Rule 1925(b) statement. Hence, we find that the issue is

properly before us.

     In granting Husband’s exception and determining that oil and gas

leases belong to the owner of the real property, instead of dividing the

leases equally between Husband and Wife, the trial court stated:

        In their very nature, the receipt of oil and gas proceeds are
        speculative; to award one party a future right to an asset
        assigned to the opposing party fails to cause a final
        economic resolution to the equitable proceedings.
        Therefore, each party shall be awarded 100% of all future
        oil and gas mineral rights received from their respective
        properties.

Trial Court Opinion, 10/1/2014, at 16.

     Here, the trial court addressed the impracticalities of dividing the oil

and gas leases evenly, and without regard to the award of title to any real

property interest, between the parties.     The trial court expressed concern

about creating a situation in which a non-property owner would continue to

have an ownership interest in oil and gas leases attached to lands held by a

former spouse. We are mindful of the following principles:

        An oil and gas lease reflects a conveyance of property rights
        within a highly technical and well-developed industry, and
        thus certain aspects of property law as refined by and
        utilized within the industry are necessarily brought into


                                   - 16 -
J-S32022-15


        play.    The [Pennsylvania] Supreme Court has aptly
        observed that the traditional oil and gas lease is far from
        the simplest of property concepts. In the context of oil and
        gas leases, the title conveyed is inchoate and initially for the
        purpose of exploration and development. If development
        during the primary term is unsuccessful, no estate vests in
        the lessee. If oil or gas is produced, the right to produce
        becomes vested and the lessee has a property right to
        extract the oil or gas. In such circumstances the lessee will
        be protected in accordance with the terms of the lease and
        will be required to operate the leasehold for the benefit of
        both parties. Royalty-based leases are to be construed in a
        manner designed to promote the full and diligent
        development of the leasehold for the mutual benefit of both
        parties.

McCausland v. Wagner, 78 A.3d 1093, 1100 (Pa. Super. 2013) (citations

omitted). In the matter sub judice, complete equitable distribution could not

be achieved under the scheme suggested by the Master.          Moreover, there

was no evidence presented regarding the value of the already secured gas

and oil leases or the potential for future leases. In fact, the Master noted

that prospective leases had an “uncertain value.”             Master’s Report,

5/12/2014, at 5. Upon additional review, “[t]he parties entered into an oil

and gas lease during the marriage regarding the Campground Road property

and the Nancy Island property.”     Id. at 29. Husband was to retain those

properties after equitable distribution.   Id. at 53.   Thus, Wife’s argument

that she was divested of her share of the profits carries some weight. Under

the Master’s recommendation, she was to retain a 50% interest in the gas

and oil leases on the Campground and Nancy Island properties; in granting

Husband’s exception, Husband received all of those rights.




                                    - 17 -
J-S32022-15



      On appeal, however, Wife presents scant argument on this issue. She

fails to identify which properties have gas and oil leases or how the trial

court’s determination affected her property rights specifically. Because the

Master determined the current oil and gas leases have an uncertain value

and Wife did not present evidence to the contrary, she failed to prove that

she was aggrieved. We remind the parties that equitable distribution does

not mean that assets will be divided equally, just equitably. Taper, supra.

Without valuing the oil and gas leases, Wife can hardly complain now that

the trial court’s award was an abuse of discretion. Thus, her first issue fails.

      In her second issue presented, Wife contends that the trial court erred

by failing to grant her relief on her petition for special relief and contempt.

Wife’s Brief at 14.    She claims that Husband, despite a contrary order

entered by the trial court, removed personal property awarded to her in

conjunction with her award of the Tionesta Camp property. Id. at 15.

      Initially, we note that Wife failed to support her argument with any

citation to legal authority. “The argument portion of an appellate brief must

include a pertinent discussion of the particular point raised along with

discussion and citation of pertinent authorities.” In re Estate of Whitley,

50 A.3d 203, 209 (Pa. Super. 2012) (citation omitted). “This Court will not

consider the merits of an argument which fails to cite relevant case or

statutory authority.” Id. Failure to cite relevant legal authority constitutes

waiver of the claim on appeal. Id. For this reason, Wife’s second issue is

waived.

                                     - 18 -
J-S32022-15



     Regardless, this Court previously determined:

        A court may exercise its civil contempt power to enforce
        compliance with its orders for the benefit of the party in
        whose favor the order runs but not to inflict punishment. A
        party must have violated a court order to be found in civil
        contempt. The complaining party has the burden of proving
        by a preponderance of evidence that a party violated a
        court order. To impose civil contempt the trial court must
        be convinced beyond a reasonable doubt from the totality of
        evidence presented that the contemnor has the present
        ability to comply with the order.

                             *         *             *

        We are mindful that this Court defers to the credibility
        determinations of the trial court with regard to the
        witnesses who appeared before it, as that court has had the
        opportunity to observe their demeanor.


Garr v. Peters, 773 A.2d 183, 189 (Pa. Super. 2001) (citations omitted).

     Upon review of the special relief petition hearing, Husband testified

that he responded to the residence at issue because the security system was

working improperly.   N.T., 8/26/2014, at 72-73.         When he arrived, there

were water and electrical issues.      Id. at 74.    Husband removed a washer

and dryer, a television and stand, and a moose head from the residence and

placed them in a storage unit for safe-keeping. Id. at 75-77. He testified

that they can be returned.       Id. at 79.    Husband testified that the parties’

adult son took a gun safe, turkey mount, and a set of stairs from the

residence.   Id. at 77-79.   The trial court ultimately “[found] that Wife []

presented insufficient evidence to sustain a finding of contempt.” Order of

Court, 10/1/2014. We agree. The trial court credited Husband’s testimony

                                      - 19 -
J-S32022-15



that he removed certain items for safe-keeping and that other items were

removed by another person. Thus, the trial court implicitly determined that

Husband did not willfully disobey prior directives not to remove items from

the subject residence in an effort to deprive Wife of her rights to them.

Thus, while Wife waived this issue for review, it is otherwise without merit.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2015




                                    - 20 -